DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-08-2021 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 60 and 67 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 60, the claim recites “natural synthetic latexes,” but it is unclear what Applicant means by this. For the purpose of continued examination, the examiner will assume that the claim was intended to recite “natural or synthetic latexes”.
Also regarding claim 60, the claim appears to claim a material that is both thermoset (based on the “curing and crosslinking” upon heating) and thermoplastic, which appears to be contradictory. The present specification appears to regard thermoset materials and thermoplastic materials as mutually-exclusive embodiments. If Applicant does intend to claim a material that is simultaneously both thermoset and thermoplastic, this would constitute an unusual material that would be beyond the scope of enablement for the broad Markush groups set forth in claims 60 and 67.
Regarding claim 67, claim 60 (from which claim 67 depends) recites a Markush group that is “selected from the group consisting of…” and thus closed to materials other than those listed in the Markush group of claim 60. Claim 67, however, appears to recite additional materials that are beyond the scope of those listed in claim 60, which is inconsistent with the language of claim 60. See MPEP 2173.05(h) I.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 60, 61, 63, and 67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vandevoorde et al., USPGPub. No. 2014/0242342.
Regarding claims 60, 61, and 63, Vandevoorde teaches a coated panel for use in a composite laminated flooring panel (Abstract) comprising an outer coating layer made from a thermoset (i.e., cured and crosslinked) resin and a water-based dispersion of polyurethane that is thermoplastic and elastomeric  (Claim 54, ¶ [0085]). Vandevoorde teaches that the resin may be cured via heated pressing (¶ [0050], [0052])
Regarding claim 67, Vandevoorde teaches that the resin may be a polyethylene or polypropylene-based resin (¶ [0085]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 62, 65, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Vandevoorde et al., as set forth above, in view of Klipphardt et al., USPGPub. No. 2017/0233953.
Regarding claim 62, the teachings of Vandevoorde differ from the present invention in that Vandevoorde does not teach the presence of corundum particles having a size of 50-300 microns in the wear layer of the floor panel. Klipphardt, however, teaches a similar composite floor panel (Abstract, ¶ [0007) and teaches that the surface of such panels may include corundum particles in a size of 30 -150 microns in order to improve abrasion resistance (¶ [0021]). It would have been obvious to one of ordinary skill in the art to include corundum particles with a size of 30 – 150 microns on the surface of the product of Vandevoorde, as doing so would improve abrasion resistance. 
Regarding claim 65, the teachings of Vandevoorde differ from the present invention in that Vandevoorde does not teach any specific thickness for the elastomeric layer of his invention. It would, however, have been obvious to one of ordinary skill in the art to make the elastomeric layer of the product of Vandevoorde have whatever thickness was appropriate to achieve the desired mechanical or aesthetic effect. Additionally, arbitrary recitation of relative dimensions cannot distinguish the claimed invention from that of the prior art in the absence of new or unexpected results (MPEP 2144.04 IV). 
Regarding claim 66, the teachings of Vandevoorde differ from the present invention in that Vandevoorde does not teach any specific limit of elongation, 100% modulus, or tensile strength for the elastomeric material. The claims ranges, however, would have been obvious to one of ordinary skill in the art because they are so broad as to encompass virtually any common elastomeric material (and in fact extend far beyond any plausible limits for materials commonly known in the art), as would have been understood by one of ordinary skill in the art. Additionally, one of ordinary skill in the art would 

Response to Arguments
Applicant’s arguments filed 12-08-2022 have been considered but are moot because they do not apply to the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/IAN A RUMMEL/Primary Examiner, Art Unit 1785